Citation Nr: 0422787	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  98-18 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an ill-defined 
neurological disorder, to include multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1967 to October 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the claim for service connection 
for a single demyelinating episode.  The veteran timely 
perfected an appeal of this determination to the Board.  In 
February 2004, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Reno, Nevada.  

Additionally, the Board observes that in a February 2004 
correspondence the veteran indicated that he wanted to 
withdraw from appeal the following issues: (1) entitlement to 
an effective date earlier than March 11, 2002 for the 
assignment of a 40 percent disability evaluation for chronic 
prostatitis, to include the issue of whether there was clear 
and unmistakable error in a rating decision dated July 7, 
2003; (2) entitlement to an effective date earlier than March 
11, 2002 for the assignment of a 20 percent disability 
evaluation for cervical strain with radiculopathy, to include 
the issue of whether there was clear and unmistakable error 
in a rating decision dated July 7, 2003; (3) entitlement to 
an effective date earlier than March 11, 2002 for the 
assignment of a 20 percent disability evaluation for lumbar 
strain with degenerative disc disease, to include the issue 
of whether there was clear and unmistakable error in a rating 
decision dated July 7, 2003; and (4) entitlement to service 
connection for central serotonin deficiency syndrome.  
Moreover, the Board notes that the veteran specifically 
stated that the only issue that he wished to pursue was 
entitlement to service connection for single demyelinating 
episode.  Thus, only the latter issue is before the Board.  

Also in the February 2004 correspondence, the veteran 
withdrew any pending requests for a personal hearing at the 
RO for the issue on appeal.  

Lastly, at the February 2004 Board hearing, the issue was 
recharacterized as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that he has a neurological 
disorder, to include multiple sclerosis, that was incurred in 
or aggravated by service.  

The Board observes that fulfillment of the statutory duty to 
assist under the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002), 
requires VA to provide a medical examination when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2003).

Since the underlying etiological basis for an ill-defined 
neurological disorder, to include multiple sclerosis, in the 
record on appeal has been called into question, the RO should 
schedule the veteran for a VA examination, to include a 
medical opinion to determine the nature, extent and etiology 
of any neurological disorder found, to include multiple 
sclerosis, and whether such disorder is related to the 
veteran's service, to specifically include the July 1997 
single demyelinating episode.  

Furthermore, a review of the record reveals that additional 
evidence concerning this appeal has been associated with the 
claims file since the issuance of the February 2003 rating 
decision.  This additional evidence has not been considered 
by the RO, and was not accompanied by a waiver of initial RO 
consideration.  To ensure due process, the Board finds that a 
remand is necessary for the issuance of a supplemental 
statement of the case.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. 
§ 19.31 (2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature, extent and etiology of any 
neurological disorder found, to include 
multiple sclerosis.  The veteran's claims 
file should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  If a neurological disorder is 
found, the examiner, based on examination 
findings, medical principles, and 
historical records, including service 
medical records, should specifically 
state whether the veteran's current 
neurological disorder is related to 
service, to specifically include the July 
1997 single episode of demyelination.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
service connection for an ill-defined 
neurological disorder, to include 
multiple sclerosis.  This review should 
include consideration of the pertinent 
evidence associated with the claims file 
since the August 1998 Statement of the 
Case.

3.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




